           Case 1:19-cv-01272-RDB Document 277 Filed 08/31/21 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

JOHN W. DWYER, et al.                         *

               Plaintiffs,                    *

                                              *      Case No. 1:19-cv-01272-RDB
               v.
                                              *
ALAN ZUCCARI
                                              *
               Defendant.
                                              *

*      *       *       *      *       *       *      *       *       *      *       *       *

    ALAN ZUCCARI’S GENERAL OBJECTIONS TO CAPITAL FUNDING GROUP’S
     DESIGNATIONS OF TESTIMONY OF DAVID ART & TIMOTHY NICHOLSON

       Defendant Alan Zuccari (“Zuccari”), files the following general objections to Plaintiff

Capital Funding Group, Inc.’s (“CFG”) designations of the deposition testimony of David Art in

both the present action and the prior lawsuit brought by John W. Dwyer against Zuccari in the

Circuit Court of Fairfax County (the “Fairfax Case”) and the trial testimony of Timothy Nicholson

in the Fairfax Case.

       Neither Mr. Art nor Mr. Nicholson are parties to the present case. 1 Under Fed. R. Civ. P.

32(a) and Fed. R. Ev. 804, CFG must show that these nonparty witnesses are unavailable at trial

and/or the existence of other extraordinary circumstances that would allow the presentation of the

transcripts of their earlier testimony in lieu of live testimony. CFG cannot meet this burden. 2 Mr.



1
  In the related lawsuit by AJZ Capital, LLC against John W. Dwyer, Brian Reynolds and CSCV
Real Estate Holdings, LLC (Case No. 1:19-cv-03632-RDB), the parties have not designated any
testimony from either Mr. Art or Mr. Nicholson for use at trial.
2
  Mr. Art is an officer of several businesses in which Zuccari holds ownership interests, but none
of those businesses are parties to the above captioned case. And while CFG has argued that Mr.
Art is Mr. Zuccari’s “agent,” there is no contract, testimony or other evidence supporting the
         Case 1:19-cv-01272-RDB Document 277 Filed 08/31/21 Page 2 of 4



Art is not unavailable within the meaning of either Fed. R. Civ. P. 32(a) or Fed. R. Ev. 804. To

the contrary, CFG has subpoenaed his attendance at trial and Mr. Art will be available, if called,

as a witness. CFG has also failed to show that Mr. Nicholson is unavailable. Mr. Nicholson

voluntarily appeared to testify at Dwyer’s request in the Fairfax lawsuit. In a telephone conference

with CFG’s counsel last week, Zuccari’s counsel asked CFG’s counsel to state whether they had

made any efforts to procure Mr. Nicholson’s availability at trial in the present case (as they had in

the Fairfax case). CFG’s counsel did not identify any such efforts. Furthermore, although CFG’s

counsel asserted that Mr. Nicholson was “unavailable” (without stating specifically whether they

had asked him to appear at trial), they have not provided Zuccari’s counsel with any support for

their assertion that he is “unavailable”. Finally, CFG has never filed a motion demonstrating the

existence of any other exceptional circumstances that would allow for the presentation of the prior

deposition testimony of Mr. Art or the testimony of Mr. Nicholson from the Fairfax lawsuit. For

these reasons, neither Fed. R. Civ. P. 32(a) nor Fed. R. Ev. 804 allows the presentation of the

earlier testimony of Mr. Art or Mr. Nicholson, both of whom are non-parties, at trial.

       Zuccari further objects to the admission of the designated testimony of Timothy Nicholson

on the grounds that his testimony concerns the February 2016 payment made by Chai Facilities

Acquisition Company, LLC to AZJ Capital, LLC to which CFG refers as the “Conditional

Payment/Distribution” (see Am. Compl., at ¶¶48-54, 67). On August 18, 2021, Zuccari filed a

Motion in Limine to preclude CFG from presenting evidence and/or argument at trial regarding

the “Conditional Payment/Distribution”. ECF No. 271. To the extent that Zuccari’s Motion in

Limine is granted, CFG’s designations of Mr. Nicholson’s trial testimony must be excluded.




existence of such an agency relationship between Davit Art and Zuccari personally (particularly
not with respect to any of the transactions specifically at issue in this case).
                                                 2
Case 1:19-cv-01272-RDB Document 277 Filed 08/31/21 Page 3 of 4



                            Respectfully submitted,

                            ALAN ZUCCARI and
                            AJZ CAPITAL, LLC
                            By Counsel



                            /s/
                            Timothy J. McEvoy, Esq.
                            (MD Fed. Bar No. 15292)
                            Eric S. Waldman, Esq.
                            (MD Fed. Bar No. 20163)
                            Edward W. Cameron, Esq.
                            (admitted pro hac vice)
                            Matthew H. Sorensen, Esq.
                            (admitted pro hac vice)
                            CAMERON/McEVOY PLLC
                            4100 Monument Corner Drive, Suite 420
                            Fairfax, VA 22030
                            Tel: (703) 273-8898
                            Fax: (703) 273-8897
                            tmcevoy@cameronmcevoy.com
                            ewaldman@cameronmcevoy.com
                            ecameron@cameronmcevoy.com
                            msorensen@cameronmcevoy.com

                            Thomas M. Wood IV, Esq.
                            (MD Fed. Bar No. 00365)
                            NEUBERGER, QUINN, GIELEN, RUBIN, &
                            GIBBER, P.A.
                            One South Street, 27th Floor
                            Baltimore, Maryland 21202
                            tmw@nqgrg.com
                            410-332-8550 (Main)
                            410-332-8523 (Direct)
                            410-332-8561 (Facsimile)

                            Counsel for Defendant Alan J. Zuccari in Case No.
                            1:19-cv-01272-RDB and Plaintiff AJZ Capital, LLC
                            in Case No. 1:19-cv-03632-RDB




                               3
        Case 1:19-cv-01272-RDB Document 277 Filed 08/31/21 Page 4 of 4



                               CERTIFICATE OF SERVICE

       I hereby certify that on August 31, 2021, I filed the foregoing using the Court’s CM/ECF
system, which sent a true and accurate copy to:

Kevin G. Hroblak, Esquire
Gardner M. Duvall, Esquire
Aaron L. Casagrande, Esquire
Michael P. Collins, Jr., Esquire
WHITEFORD, TAYLOR & PRESTON, LLP
Seven Saint Paul Street, Suite 1500
Baltimore, MD 21202
(410) 347-8700
khroblak@wtplaw.com
gduvall@wtplaw.com
acasagrande@wtplaw.com
mcollins@wtplaw.com
Counsel for Plaintiffs in Case No. 1:19-cv-01272-RDB
and Defendants in Case No. 1:19-cv-03632-RDB



                                           /s/
                                           Eric S. Waldman




                                              4
